

115 HR 5947 IH: To repeal the Asia Foundation Act, and for other purposes.
U.S. House of Representatives
2018-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5947IN THE HOUSE OF REPRESENTATIVESMay 23, 2018Mr. Norman introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo repeal the Asia Foundation Act, and for other purposes.
	
		1.Repeal of The Asia Foundation
 (a)In generalThe Asia Foundation Act (22 U.S.C. 4401 et seq.) is hereby repealed. (b)Prohibition on availability of other fundsEffective beginning on the date of the enactment of this Act, no Federal agency may make funds available to the Asia Foundation pursuant to any other provision of law.
			